Citation Nr: 1121180	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine with radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for esophageal reflux disease.

3.  Entitlement to service connection for the residuals of cold injuries of the hands.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in July 2009 and at video-conference hearing before the undersigned Veterans Law Judge in February 2011.  Transcripts of those proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran has demonstrated at least 70 degrees of forward lumbar flexion, at least 174 degrees of combined thoracolumbar range of motion, and does not have any abnormal spinal curvature or gait.

2.  No evidence has been presented showing that the Veteran has been prescribed bed rest to treat incapacitating episodes of back pain.

3.  The medical evidence demonstrates that the Veteran has reported and exhibited objective signs of mild radiculopathy of the bilateral lower extremities throughout the rating period.

5.  The Veteran's esophageal reflux disease has not been productive of dysphagia (difficulty swallowing) or any substernal arm or shoulder pain.

6.  The Veteran's service treatment records reflect his reports that his hands are hypersensitive to the cold, resulting in tingling and discomfort in his fingers when exposed to cold temperatures.

7.  A private medical opinion of record relates the Veteran's currently-diagnosed Raynaud's syndrome of his bilateral hands to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an additional 10 percent disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for an additional 10 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a disability rating in excess of 10 percent for esophageal reflux disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

5.  The criteria for service connection for Raynaud's syndrome of the bilateral hands have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

With regard to the Veteran's claim seeking service connection for cold injury residuals of his bilateral hands, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the Veteran's lower back disorder increased rating claim, the Board notes that the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA fulfilled its notice requirements with regard to the Veteran's lower back disorder service connection claim by a letter issued in September 2006, the Board finds that no additional notice with regard to this claim is required.

With regard to the Veteran's esophageal reflux disease increased rating claim, VA's notice obligations were fulfilled by a letter issued in July 2008, which explained the evidence necessary to warrant an increased rating and specifically enumerated the rating criteria relevant to his claim.  The Board further notes that this notice was issued prior to the initial adjudication of the Veteran's claim.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues on appeal has been obtained.  The Veteran's service, private, and VA treatment records have been obtained, and the Veteran has not identified any available treatment records that have not been obtained.  The Veteran was also provided with several VA examinations during the instant rating period that addressed the rating criteria for his lower back disability and esophageal reflux disease, and which are considered adequate for rating purposes.  Additionally, the Veteran also testified at both an RO formal hearing and a Board hearing.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  When entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that the current severity of his lower back disability entitles him to a rating in excess of 10 percent.  The Board notes that while the RO has referred to the Veteran's service-connected lower back disorder as degenerative disc disease of the lumbar spine with radiculopathy, the rating decision granting the Veteran's current 10 percent disability rating reflects that this rating was assigned based solely on the orthopedic, not neurological, manifestations of his lumbar degenerative disc disease.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a (2010).  

Diagnostic Code 5243 indicates a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Veteran has not alleged that bed rest has been prescribed to treat incapacitating episodes of intervertebral disc syndrome, and no such prescription is noted in the treatment records or examination reports.  Therefore, as the evidence does not show the Veteran meets the definition of an "incapacitating episode," it is more advantageous to him to evaluate his service-connected back disability under the General Rating Formula for Diseases and Injuries of the Spine.

Regarding the orthopedic manifestations of a lower back disability, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back disabilities were written to take pain and other symptoms into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The relevant evidence of record includes the Veteran's VA examination reports, service treatment records, private treatment records, and hearing testimony, as well as the Veteran and his spouse's hearing testimony and submitted statements authored by the Veteran's employer and co-worker.

The Veteran's service treatment records reflect that he was diagnosed with degenerative disc disease in service.  An October 2005 service treatment record, which was created within one year of the Veteran's back disability service connection claim (from which the instant increased rating claim arises), reflects that the Veteran's back pain stemming from his degenerative disc disease had improved.  At the time of treatment, the Veteran reported that he was experiencing no significant back pain at that time, and the treating physician noted that the Veteran demonstrated full range of forward and side flexion and performed straight leg raising to 90 degrees.

The Veteran was afforded a VA spinal examination in February 2007, during which he reported that his back pain radiates to his lower extremities and that his back pain is exacerbated by prolonged standing or sitting, carrying objects, or when he bends over.  The Veteran further reported that he requires help removing his boots but is otherwise independent with his activities of daily living, although qualifying that his back disability makes performing many of his activities of daily living more difficult.  The Veteran also denied experiencing erectile dysfunction but reported some involuntary urination.  The Veteran also reported that he had missed approximately five days of work in the year prior to the examination due to back pain, and he denied having been prescribed bed rest to treat his back pain.

On physical examination, the Veteran demonstrated forward flexion from 0 to 74 degrees, which was reduced to 0 to 70 degrees after repetitive range of motion testing; extension from 0 to 20 degrees, which increased to 0 to 28 degrees on repetitive motion; left lateral flexion from 0 to 24 degrees, which decreased to 0 to 20 degrees on repetitive motion; right lateral flexion from 0 to 22 degrees, which decreased to 0 to 20 degrees on repetitive motion; and bilateral lateral rotation from 0 to 26 degrees, with no additional limitation of motion after repetitive motion.  The examiner also noted objective and subjective evidence of pain on range of motion testing.  The examiner further found that the Veteran demonstrated a normal gait had normal motor and sensory examinations; however, no deep tendon reflexes were elicited.  After reviewing the results of a lumbar MRI performed in 2005, the examiner noted a diagnosis of lumbar disc disease at L-4 to L-5 with radiculopathy and bilateral piriformis syndrome (pain in buttocks due to sciatic irritation).

Private treatment records from February to October 2007 note the Veteran's report of back pain and radiating numbness to his legs, as well as some difficulty voiding.  On physical examination, the Veteran was able to demonstrate straight leg raise testing to 90 degrees, but palpation to the superior aspect of his hips triggered radicular pain.  The related diagnoses were recorded as degenerative joint disease, degenerative disc disease, radiculopathy, bladder outlet obstruction, and piriformis syndrome.  Nerve conduction studies performed in March 2007 were interpreted to reveal no evidence of lumbar motor radiculopathy, and the interpreting physician stated that the Veteran's symptoms may be due to lateral femoral cutaneous neuropathy on the left side.

The Veteran underwent a VA spinal examination in August 2008, during which he reported that his lumbar pain had increased in the last several years.  The Veteran stated that his pain was exacerbated by bending and carrying objects that weigh more than 15 pounds, that he can no longer run due to his back pain, and that shaving his facial hair is difficult because he needs to lean on a surface for support when shaving.  The Veteran also reported experiencing flare-ups of his back pain lasting two to three day periods that occur weekly or more often.  The Veteran stated that he had not required bed rest in the year prior to the time of this VA examination, but he reported that he does experience urinary incontinence and an occasional tingling sensation in his lower extremities. 

On physical examination, the examiner noted that the Veteran demonstrated a normal gait and that straight leg raise testing was negative bilaterally, although the Veteran reported some lower back pain on thigh rotation.  On range of motion testing, the Veteran demonstrated forward flexion from 0 to 88 degrees, which decreased to 0 to 80 degrees after repetitive motion; extension from 0 to 24 degrees, which decreased to 0 to 20 degrees after repetitive motion; left lateral flexion from 0 to 18 degrees, which remained the same after repetitive motion; right lateral flexion from 0 to 14 degrees, which increased to 0 to 16 degrees after repetitive motion; and bilateral lateral rotation from 0 to 18 degrees, which increased to 0 to 20 degrees on repetitive motion.  The examiner noted that there was no objective evidence of pain on range of motion testing.  A neurological examination revealed no motor or sensory deficits, but no deep tendon reflexes were evident.  The examiner concluded by diagnosing the Veteran with lumbar disc disease, L-4 and L-5 with radiculopathy, and bilateral piriformis syndrome, improved.

A September 2008 private treatment record notes that the Veteran demonstrated forward and lateral flexion "fairly well" and could straight leg raise to 70 degrees.
An October 2008 private treatment record reflects the Veteran's report of experiencing significant lower back pain radiating to his lower extremities.  On physical examination, the Veteran was noted to have normal motor function but an absent L-4 reflex at the patella.  The Veteran was also able to tiptoe and heel walk and could forward flex to 90 degrees before experiencing lower back pain.  Additionally, straight leg raise testing was negative bilaterally.  A December 2008 private treatment record notes the Veteran's report of pain radiating to both lower extremities and that a recent MRI revealed spondylosis of L-4 and L-5.  Private treatment records from January through March 2009 note the Veteran received epidural steroid injections to treat his lower back pain and L-4 radiculopathy.  A February 2009 private treatment record notes that the Veteran's L-4 reflex of the left leg was absent, and the Veteran received another epidural steroid injection in July 2009.  

The Veteran underwent a VA spinal examination in November 2009, during which the Veteran reported that he experiences chronic lower back pain that radiates to both lower extremities and that he has flare-ups of his back symptoms for one to one-and-a-half days every three weeks.  The Veteran stated that he had not been prescribed bed rest to treat his lower back disorder and that he has no loss of bowel or bladder control, although he does experience some urinary urgency and leakage that he reported was due to his enlarged prostate.  The Veteran further reported that his back pain causes no interference with his employment and that he is able to perform his activities of daily living independently, although qualifying that he takes longer to perform these activities due to his back disorder.  

On physical examination, the examiner noted that the Veteran had a normal gait and that on range of motion testing, he demonstrated flexion from 0 to 90 degrees, extension from 0 to 25 degrees, bilateral lateral flexion from 0 to 30 degrees, and bilateral lateral rotation from 0 to 30 degrees, with no additional limitation of motion on repetitive range of motion testing.  After reviewing the results of the Veteran's 2008 lumbar MRI, the examiner diagnosed the Veteran with L-4 to L-5 and L-5 to S-1 degenerative disc disease with stenosis and facet arthropathy.

A November 2009 VA neurological examination included an assessment of the neurological manifestations of the Veteran's lumbar degenerative disc disease.  The Veteran reported that his back pain radiated to his lower extremities, causing a sensation of numbness.  A neurological examination revealed no deficiencies in the Veteran's motor strength, and while the Veteran had decreased pin-prick and temperature sensation of the lower extremities, the examiner noted that these findings were not consistent with an impairment of the peripheral nerve or root distribution.  Additionally, nerve conduction studies conducted in conjunction with this examination were interpreted to reveal no electrophysiologic evidence of lumbar radiculopathy.

Subsequent private treatment records through February 2011 reflect the Veteran's treatment for lower back and radicular pain, including epidural steroid injections administered in November 2009, June 2010, and February 2011.  Additionally, a March 2010 lumbar MRI was interpreted to reveal multilevel degenerative disc disease.

A letter from the Veteran's co-worker reflects her observation of the Veteran experiencing back pain which cause physical limitations, such as impeding his ability to lift heavy objects, and a letter from the Veteran's employer reflects that he has missed work due to back pain, migraines, and medical treatment, but that he was able to make up the missed work during weekends and evenings.

The Veteran testified at an RO formal hearing and Board hearing, stating that his back disorder had resulted in radiating pain to his lower extremities, as well as difficulty sleeping, driving, dressing, and performing other activities of daily living.  The Veteran also testified that his symptoms had been treated with pain medication, epidural injections, and by applying a heating pad to his back.  The Veteran's spouse testified that the Veteran has difficulty performing many activities of daily living due to his back pain and that he takes numerous medications (to treat his back disorder and other maladies).

After reviewing the evidence of record, the Board does not find that the medical evidence presents a basis for awarding a rating in excess of 10 percent for the orthopedic manifestations of the Veteran's lower back disability.  In that regard, the Board notes that the Veteran has consistently demonstrated forward lumbar flexion in excess of 60 degrees, with the Veteran demonstrating a full range of forward flexion in 2005, flexion to 74 degrees in 2007,  flexion to 88 degrees in 2008, and flexion to 90 degrees in 2009.  Moreover, the Veteran's combined range of thoracolumbar spinal motion far exceeds the 120 degrees required for a 20 percent rating, with the Veteran's combined range of thoracolumbar motion measured as 192 degrees in 2007, 180 degrees in 2008, and 235 degrees in 2009.  Moreover, as noted by the VA examiners, the Veteran does not have an abnormal gait or abnormal spinal contour.  

With regard to any neurologic manifestations of the Veteran's lower back disability, the Veteran has consistently reported pain radiating to his bilateral lower extremities, and the Veteran's 2007 and 2008 VA examination reports reflect diagnoses of radiculopathy.  (Service treatment records created prior to the instant rating period also reflect diagnoses of radiculopathy.)  The record also reflects diagnoses of bilateral piriformis syndrome, thus indicating that the Veteran has sciatic nerve irritation (radiculopathy) that manifests as both numbness and pain in his bilateral extremities and buttocks.  Accordingly, the Board finds that separate evaluations are warranted for radiculopathy of the bilateral lower extremities.  

However, the Board does not find that the evidence of record reflects that the Veteran's radiculopathy is any more than mild in severity.  The Veteran has not reported any bowel incontinence, and he has reported that his bladder incontinence is due to his prostate enlargement, an etiology supported by his private treatment records reflecting diagnoses of bladder outlet obstruction.  Moreover, nerve conduction studies performed in March  2007 and in conjunction with the Veteran's 2009 VA neurological examination were interpreted to reveal no evidence of lumbar radiculopathy, and the examiner who conducted the 2009 VA neurological examination noted that the neurological abnormalities found during the examination were not consistent with an impairment of the root distribution.  As such, 10 percent ratings, but no more, are assigned for radiculopathy of the bilateral lower extremities.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Board acknowledges the Veteran's report that his back disability is aggravated by prolonged standing or walking and that he experienced pain during lumbar range of motion testing performed during 2007 and 2008 VA examinations.  However, even considering the Veteran's potential decrease in limitation of lumbar motion based on functional loss, the Board notes that the Veteran's decreased ranges of motion after repetitive testing, as recorded during his VA spinal examinations of record, do not suggest that the Veteran should be awarded an increased rating based on his functional loss.  In that regard, the Board notes that after repetitive range of motion testing performed during his 2007 VA spinal examination, the Veteran demonstrated 70 degrees of forward flexion and 190 degrees of combined thoracolumbar range of motion, and after repetitive range of motion testing performed during his 2008 VA spinal examination, the Veteran demonstrated 80 degrees of forward flexion and 174 degrees of combined thoracolumbar range of motion.  These measurements far exceed the criteria that would entitle the Veteran to an increased rating.  Moreover, the 2009 VA examiner specifically noted that there was no objective evidence of pain on range of motion testing or any additional decrease in the Veteran's ranges of motion after repetitive testing.  

The Board has also considered the Veteran's complaints of radiating pain when determining whether a higher rating should be awarded based on functional loss, but radiculopathy of the bilateral lower extremities is the only reported neurological manifestation of the Veteran's lower back disability, and the evidence of record reflects that the radiculopathy is only mild in severity.   Thus, the Board concludes that the evidence as a whole does not suggest that an increased rating based on functional loss is warranted.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's lower back disability increased rating claim, including the Veteran's reported back symptomatology, and his back symptoms as observed by his wife, co-worker, and employer.  The Board further notes that the Veteran is competent to report his back symptomatology and that his wife, co-worker, and employer are competent to report their observations of the Veteran's back disability and its perceived affect on his employment and activities of daily living.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Board also notes that the Veteran has been awarded separate ratings that account for the neurologic manifestations of his lower back disability and that his reports of functional impairment were specifically detailed and discussed above.  However, to warrant an increased rating for the orthopedic manifestations of his lower back disability, certain objective criteria must be met, and the record lacks the requisite objective findings to support such an increased rating.

Accordingly, the Board concludes that the evidence of record reflects that the Veteran's orthopedic manifestations of his service-connected lower back disability are adequately contemplated by his current 10 percent rating, but that separate 10 percent ratings are warranted for radiculopathy of the bilateral lower extremities. 


Esophageal Reflux Disease

The Veteran contends that his service-connected esophageal reflux disease is more severe than is contemplated by his current 10 percent rating.

The Veteran's esophageal reflux disease has been rated pursuant to Diagnostic Code 7346, which states that a 10 percent evaluation is warranted when there is evidence of persistently recurrent epigastric distress manifested by two or more of the following symptoms (adding the qualifier that they be symptoms of "less severity"): dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.   A 30 percent evaluation is assigned based on evidence of all of these symptoms.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

The relevant evidence of record includes the Veteran's VA examination reports, private treatment records, submitted statements, and hearing testimony.

An April 2007 private treatment record reflects a diagnosis of gastroesophageal reflux disease (GERD) for which the Veteran was taking a prescription antacid, but no related complaints are reflected in this treatment record.

The Veteran was afforded a VA examination in August 2008 to address his esophageal reflux disease symptomatology, during which he reported experiencing a burning sensation in his throat, burping, and nausea, but denied experiencing any actual vomiting, abdominal pain, bowel impairment, melena (tarry stools), hemochezia (blood in the stool), dysphagia, weight loss, or loss of appetite.   Rather, the Veteran reported that he had gained approximately 20 pounds in the year prior to the examination.  The Veteran reported that he treats his esophageal reflux disease by taking a prescription medication and managing his diet.  On physical examination, the examiner noted that the Veteran had a good build with no evidence of nutritional impairment.  Furthermore, an upper gastrointestinal series performed in conjunction with the examination was interpreted to reveal normal results.

August 2009 private treatment records reflect the Veteran's complaint of experiencing severe heartburn despite taking his prescription medication.  He reported regurgitation of ingested food and experiencing nausea after ingesting liquids, but he denied experiencing significant chest pain, abdominal pain, abnormal bowel movements, or loss of appetite or body weight.  Rather, the treating physician noted that the Veteran had gained weight. The physician ordered diagnostic studies, and an endoscopic procedure (esophagogastroduodenoscopy) revealed erosions of the atrium, and the Veteran was accordingly diagnosed with antral gastritis (as opposed to severe GERD).

In November 2009, the Veteran was afforded another VA examination to assess the severity of his service-connected esophageal reflux disease, during which the Veteran reported that despite taking his prescription antacid and managing his diet, he still experiences daily reflux symptoms.  The Veteran reported that he belches, causing food particles to rise to the back of his throat; experiences occasional nausea; occasionally vomits; and lost 5 to 10 pounds in the months prior to the time of the examination.  However, the Veteran denied experiencing any loss of appetite, dysphagia, arm pain, radiating pain, hematemesis, melena, or a bowel impairment.  A physical examination of the Veteran's abdomen revealed no abnormalities, and an upper gastrointestinal series study was interpreted to reveal a hiatal hernia and severe GERD.  The examiner also opined that some of the Veteran's symptoms may be attributable to his antral gastritis, which is a separate condition from GERD, but that he could not distinguish the symptoms of the two disorders without resorting to mere speculation.

In his Board hearing testimony and submitted statements, the Veteran reported that he experiences chest pain as the result of his esophageal reflux disease and that he cannot control his symptoms by avoiding certain foods.  He further testified that his esophageal reflux disease affects his quality of life.  The Veteran's spouse testified regarding her observation of the Veteran experiencing the symptoms of his reflux disease frequently, causing him to frequently take medication to treat his symptoms.

After reviewing the evidence of record, the Board finds that the Veteran's current disability picture is accurately reflected by a 10 percent rating, as he has not reported any dysphagia or any substernal arm or shoulder pain.  While the Veteran has reported experiencing regurgitation (and occasional vomiting), as well as heartburn, resulting from his esophageal reflux disease, the Veteran's current 10 percent assignment contemplates that the Veteran would experience these symptoms.  Moreover, while the Veteran reported during his 2009 VA examination that he had lost 5 to 10 pounds due to his esophageal reflux disease, the Veteran has consistently reported that his appetite has remained unaffected by his esophageal reflux disease, and other treatment and examination reports of record describe the Veteran as overweight and reflect his reports of weight gain.  The Veteran has also consistently denied any abdominal pain or bowel impairment, including hematemesis or melena, which are other symptoms contemplated by potentially applicable rating criteria.   

The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's symptoms as reported by both the Veteran and his wife.  These statements and testimonies reflect the severity of the Veteran's esophageal reflux disease symptoms, including his nausea and regurgitation after consuming certain foods or beverages.  The Board finds these reported symptoms to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).     However, as outlined above, the Veteran's reported symptoms and objective medical assessments of record fail to reflect a basis for awarding a rating in excess of 10 percent.

Accordingly, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected esophageal reflux disease.


Extraschedular Consideration

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's lower back disability and esophageal reflux disease increased rating claims.   The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms with regard to the Veteran's lower back disability and esophageal reflux disease than are currently shown by the evidence; thus, the Board finds that the Veteran's lower back disability and esophageal reflux disease pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


Service Connection Claims

The Veteran is seeking service connection for the residuals of cold injuries of his hands that he reports sustaining when participating in Ranger School during service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

The Veteran's service treatment records reflect that in both December 2004 and April 2006, he reported experiencing tingling, pain, and numbness in his fingers when exposed to cold temperatures.  He further reported experiencing these service connection since prolonged exposure to cold temperatures when attending Ranger School in 1981.  

The Veteran was afforded both a VA general medical and VA neurological examination in October 2006 after his discharge from service, and the Veteran reported hypersensitivity to cold during both examinations.  The examiners noted no abnormalities of the Veteran's hands, and no related diagnosis was recorded during either VA examination.  

The Veteran was afforded a VA examination of his hands in July 2008, during which the Veteran again reported cold hypersensitivity.  The examiner noted that the Veteran demonstrated a new mild sensory loss that was not evident during his 2006 VA neurological examination.  The examiner then opined that while this sensory loss could be a residual of a cold injury, given the fact that the sensory loss was not evident in 2006, it was unlikely to be a cold-injury residual.

August 2009 private treatment records reflect the Veteran's complaint that his hands become painful and numb when exposed to cold temperatures, and while the treating physician noted that nerve conduction studies suggested that the Veteran's symptomatology could be consistent with mild to moderate carpal tunnel syndrome, the physician found that this diagnosis did not correspond to the Veteran's reported symptoms.  During one treatment session, the treating physician exposed the Veteran's right hand to cold by placing it in a refrigerator, which made that hand paler than the nonexposed hand and also caused discomfort and tingling in the right hand.  The August 2009 private treatment records also reflect a diagnosis of Raynaud's syndrome.  Additionally, in a September 2009 letter, the Veteran's treating physician opined that the Veteran's currently-diagnosed Raynaud's syndrome is the result of his in-service cold exposure.

During a November 2009 VA neurological examination the Veteran again reported hypersensitivity to cold in his hands, and the examiner noted that the Veteran demonstrated some sensory loss of his hands that was different from the sensory loss recorded during prior VA examinations.  However, the examiner stated that the Veteran had no other clinical indications of cold injury residuals.  The examiner also noted that nerve conduction studies performed in conjunction with the examination revealed evidence of bilateral carpal tunnel syndrome, which would be unrelated to any cold injury residuals.   Thus, the examiner opined that he could not tie the Veteran's current sensory loss to his in-service cold exposure without resorting to mere speculation.  

During his RO formal hearing and Board hearing, the Veteran testified that during both during his Ranger School training in 1981 and subsequent service in Korea, he had prolonged exposure to cold temperatures without adequate cold-weather apparel.  He also reported that he first noticed the hypersensitivity of his hands to cold during service and that he reported these symptoms during service.  

The evidence of record reflects the Veteran's credible reports of in-service prolonged exposure to extreme cold temperatures during service; the Veteran's documented reports of related symptomatology during service, as recorded in 2004 and 2006; the Veteran's documented complaints of experiencing related symptoms since his discharge from service; and a positive medical nexus opinion from the Veteran's private treating physician who diagnosed the Veteran with Raynaud's syndrome after performing diagnostic testing.  While the Board acknowledges that the record reflects some confusion as to whether the Veteran has Raynaud's syndrome, as diagnosed by his private treating physician, or carpal tunnel syndrome as suggested by nerve conduction studies, the Veteran's private treating physician noted that the Veteran's reported symptoms of cold-sensitivity were not consistent with carpal tunnel syndrome symptomatology.  Moreover, the physician based a diagnosis of Raynaud's syndrome upon clinical findings.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that a basis for granting service connection for Raynaud's syndrome has been presented.  The Veteran's appeal of this issue is therefore granted.


ORDER

A disability rating in excess of 10 percent for the orthopedic manifestations of the Veteran's lower back disability is denied.

A separate 10 percent disability rating for radiculopathy of the left lower extremity is granted.

A separate 10 percent disability rating for radiculopathy of the right lower extremity is granted.

A 30 percent disability rating for esophageal reflux disease is granted.




Service connection for Raynaud's syndrome of the bilateral hands is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


